internal_revenue_service number release date index number ----------------------------------- ------------------------------------------------------------ ----------------------- ----------------------------- ------------------------- in re -------------------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------ telephone number --------------------- refer reply to cc psi b04 plr-161677-01 date january grantor child child child trust trust trust receiving trust receiving trust receiving trust date date date a corporation state state court dear ------------- --------------------- ------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------------------------------------ --------------------------------------- ------------------------------------------------------------------------------------ ----------------------------------------------- ------------------------------------------------------------------------------------ ----------------------------------------------- ----------------------------- ------------------------------ ----------------------------- ------------------------- ------------------- ---------------- -------- ----------------------------- ----------- ------------------------------------------------------------------ this is in response to your date letter and other correspondence requesting a ruling concerning the generation-skipping_transfer gst tax consequences of the proposed distributions of a_trust the facts submitted are as follows on date before date grantor created trust for the benefit plr-161677-01 of child trust for the benefit of child and trust for the benefit of child except as otherwise mentioned here trust trust and trust contain identical provisions grantor transferred a shares of common_stock in corporation to each trust on date each trust became irrevocable on date and no additions have been made to the trusts since date item iv a of trust provides that the trustee is to hold invest reinvest and use such part of the income and principal as is necessary for child 1’s health maintenance support and education directed to distribute one-third of the trust assets to child when child reaches the age of the trustee is directed to distribute one-half of the remaining trust assets to child when child reaches the age of the trustee is directed to distribute the remaining trust assets to child item iv b provides that when child reaches the ages of the trustee is item iv c provides that the trustee is to have the absolute discretion to withhold the distribution of principal to the beneficiary notwithstanding the provisions of item iv b in such event the trustee is to continue to use the income and principal of the withheld property for the health maintenance support and education of the beneficiary thereafter the trustee is to have absolute and sole discretion to distribute to the beneficiary principal which was withheld free of the trust as the trustee deems advisable further the trustee has the discretion to withhold all or any part of the principal for the rest of the life of the beneficiary item iv d provides that if child should die before receiving all of the property of the trust the property is to be distributed free of the trust to the beneficiary s living descendants per stripes in the event child does not have any descendants then living the property is to be added equally to the two other trusts created on date by grantor for the benefit of grantor’s other children child and child to be held and distributed just as though such equal shares had originally been a part thereof if such other trusts have terminated by distributions of the property thereof the property added under paragraph d to such trusts is to be distributed to the beneficiaries of the trusts determined as of the date of distribution from the trust item v provides that whenever money or property under any provision of the will is required to be paid to a person who is less than years of age the trustees are authorized to hold the property for such person in trust until that person become sec_21 years of age consistent with the above provisions the trustee has opted under item iv c to withhold distributions in view of the current net_worth of the trusts the trustee believes that it would be beneficial to retain the assets of trust in trust for child 1’s lifetime and to defer distribution to the grantor’s grandchildren until they reach age plr-161677-01 on date the trustee petitioned state court to modify trust trust and trust so that the trustee can make an immediate distribution for the benefit of child child and child in further trust to receiving trust receiving trust and receiving trust respectively except for identity of the beneficiary and the trustee receiving trust receiving trust and receiving trust contain identical provisions on date state court approved the order paragraph dollar_figure of receiving trust provides that after deducting all necessary and proper expenses and until the death of child the trustee is to be authorized from time to time to pay such part of the income and the principal of the trust to child or use the same for his benefit as the trustee in its sole discretion deems needed for child 1’s support maintenance education and medical needs in reasonable comfort taking into consideration any other means of support he may have to the knowledge of the trustee any income not paid out or used currently is to be accumulated and added to the principal of the trust the determination of the trustee as to distributions of income and principal is to be final and binding upon all persons then or thereafter interested in this trust paragraph a provides that upon the death of child any property remaining in this trust is to be divided into as many separate and equal trusts as will allow the trustee to set apart one such trust for each of child 1’s then living children and one such trust per stirpes for the then living descendants of any deceased child of child one such trust is to be held for the benefit of the descendants then living of each deceased child of child paragraph b provides that with respect to each trust created under this article for the primary benefit of a child of child then living the trustee is to be authorized from time to time to pay such part of the income and the principal of such trust to said child who is the beneficiary thereof or use the same for his or her benefit in such manner as the trustee in its sole discretion deems needed for said child’s support maintenance education and medical needs in reasonable comfort taking into consideration any other means of support he or she may have to the knowledge of the trustee any income not paid out or used currently is to be accumulated and added to the principal of the trust paragraph c provides that each trust created under this article for the descendants of a deceased child of child is to be divided per stirpes into separate trusts for such descendants living at that time the trustee is to pay to each such descendant such part of the income and the principal of the trust of such descendant or use the same for his or her benefit as the trustee in its sole discretion deems needed for his or her support maintenance education and medical needs in reasonable comfort taking into consideration any other means of support such descendant may have to the knowledge of the trustee any income not paid out or used currently is to be accumulated and added to the principal of the trust plr-161677-01 paragraph d provides that the full amount of each trust so set apart for a child of child in paragraph b or for a descendant of a deceased child of child in paragraph c who is then age or older is to be distributed and paid over to such beneficiary or if such beneficiary is below the age of at the time the trust is established then such distribution is to be made upon such beneficiary subsequently attaining the age of provided however that the trustee is to have the discretion to accelerate in whole or in part from time to time said terminal distribution to the beneficiary as the trustee determines in its sole discretion unless sooner distributed pursuant to paragraph paragraph e provides that the trustee is to be authorized in its discretion to distribute to any beneficiary before such beneficiary become sec_45 years of age from the trusts described in paragraph sec_4 b and c a portion of the principal of the trusts to enable such beneficiary to marry to purchase a home to enter into a trade business or profession or for similar purposes if the trustee deems such distribution for the best interests of such beneficiary paragraph f provides in relevant part that upon the death of a beneficiary before final distribution of the applicable trusts established hereunder the following provisions shall apply should child die without surviving descendants then the property remaining in the trust is to be distributed after his death in equal shares with one such equal share being apportioned to each of his siblings who survives child and with one such equal share being apportioned to the surviving descendants per stirpes of either of such siblings who predeceases child provided that if grantor has created another trust for the same beneficiary then such property is to be added to such other trust instead of being distributed to such beneficiary if none of such siblings and their descendants should survive child and if child should die without surviving descendants of his own then the property remaining in the trust is to be distributed to the heirs at law of grantor provided however that neither grantor nor his spouse nor the estate or creditors of either of them are to have any reversionary remainder or other interest in such trust paragraph f further provides that should any child of child any descendant of a deceased child of child or any heir at law of grantor for whom a_trust was established herein die before the final distribution of such trust then unless the beneficiary’s interest in the trust has previously vested pursuant to paragraph the trustee is to distribute the remaining property in such trust to the executors and administrators of the beneficiary’s estate paragraph dollar_figure provides that no beneficiary of a_trust is to alienate encumber or hypothecate his or her interest in the principal or income of a_trust in any manner and to the fullest extent of the law the interests of any beneficiary are not to be subject_to the claims of his or her creditors or liable to attachment execution or other process of law further the interest of each beneficiary in the income and principal of the trust plr-161677-01 hereunder is to be free from the control or interference of any creditor of a beneficiary or any spouse of a married beneficiary and is not to be subject_to attachment or susceptible of anticipation or alienation paragraph dollar_figure provides that unless sooner vested under the other provisions of this instrument the interest of each beneficiary in any trust created hereunder is to vest in interest years after the death of the last survivor of the designated beneficiaries hereunder who were living on the date of execution of trust unless a shorter perpetuities measuring period is applicable under the laws of state in which event such vesting is to be accelerated consistent with such shorter period all principal and undistributed_income of any trust so vested in interest pursuant to this paragraph is to be immediately divided between the current permissible income beneficiaries of such trust in equal shares by right of representation and is to continue to be held administered and distributed for the benefit of such beneficiary on the same terms provided however that upon the subsequent death of the respective vested beneficiary the property remaining in the trust if not sooner distributed to the beneficiary is to be distributed to the executors and administrators of the beneficiary’s estate you have requested the following rulings the proposed distributions in further trust will not affect the gst exempt status of the assets so transferred to receiving trust in relation to trust a change in trustee of receiving trust will not affect the gst exempt status of the assets so transferred to receiving trust in relation to trust the inclusion of a spendthrift_clause in paragraph dollar_figure of receiving trust will not affect the gst exempt status of the assets so transferred to receiving trust as a result of the proposed distributions in further trust child has not made a gift_for federal gift_tax purposes the assets of receiving trust will not be included in the future estate of child for federal estate_tax purposes law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section of the tax_reform_act_of_1986 the act gst tax is generally plr-161677-01 applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification under sec_26_2601-1 the distribution of trust principal from an exempt trust to a new trust will not cause the new trust to be subject_to the provisions of chapter if the terms of the governing instrument of the exempt trust authorizes distributions to the new trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 example illustrates a situation in which trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee's discretion for the benefit of a a's spouse and a's issue at the time trust was established a had two children b and c a corporate fiduciary is trustee and has the discretion to distribute all or part of the income to one or more of a group consisting of a a's spouse or a's issue the trustee is also authorized to distribute all or part of the principal to one or more trusts for the benefit of a a's spouse or a's issue any trust established must terminate years after the death of the last child of a to die who was alive at the time the trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a's issue per stirpes the terms of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in the trustee distributed part of trust's principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the example concludes that under the facts presented the terms of the new trust do sec_26_2601-1 provides that a modification will not cause an plr-161677-01 not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of any interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification sec_26_2601-1 provides that for purposes of this section a in the present case the proposed modification and distribution in further trust provides that upon the death of child receiving trust will be divided into trusts for each of child 1’s living children and the living descendants of child 1’s deceased children these trusts will be held for the exclusive benefit of the beneficiary child 1’s child or living descendant of a deceased child of child until that beneficiary reaches the age of whereupon the trust will terminate and the assets will be distributed to that beneficiary if the beneficiary dies prior to reaching age the trustee will distribute the remaining property in such trust to the executors and administrators of the beneficiary’s estate accordingly the assets of the trust for the benefit of the beneficiary will be included in the estate of the beneficiary in further trust will not result in a shift of any beneficial_interest in trust or receiving trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modification and distribution in further trust will not extend the time for vesting of any beneficial_interest in receiving trust beyond the period provided for in trust therefore based on the facts submitted and the representations made we conclude that the proposed distribution complies with the provisions of sec_26_2601-1 and the proposed modification complies with under the circumstances in this case the proposed modification and distribution plr-161677-01 the provisions of sec_26_2601-1 and will not affect the gst exempt status of the assets transferred to receiving trust ruling sec_26_2601-1 example considers a situation where a_trust is modified by decreasing the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust therefore the modification will not subject the trust to the provisions of chapter in this case the change in trustee is a change that pertains to the administration of the trust and will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed modification in addition the proposed modification will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument therefore based on the facts submitted and the representations made we conclude that in relation to trust a change in trustee of receiving trust will not affect the gst exempt status of the assets transferred to receiving trust ruling restrictions on the beneficiary’s ability to alienate his interest in his trust this change will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed modification in addition the proposed modification will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument therefore based on the facts submitted and the representations made we conclude that in relation to trust the inclusion of a spendthrift_clause in paragraph dollar_figure of receiving trust will not affect the gst exempt status of the assets transferred to receiving trust ruling sec_4 and in this case the addition of a spendthrift_clause in paragraph dollar_figure provides sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states all property to the extent of the interest therein of the decedent at the time of death sec_2036 provides that the value of the gross_estate shall include the sec_2033 provides that the value of the gross_estate shall include the value of sec_2038 provides that the value of the gross_estate shall include the sec_2037 provides that the value of the gross_estate includes the value of all plr-161677-01 value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent has retained for life the possession or enjoyment of or the right to the income from the property or the right to designate the persons who are to possess or enjoy the property or the income from the property property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three year period ending on the date of the decedent's death made a transfer of property or an interest therein gift during such calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible child will have the same beneficial_interest as he had under trust each beneficiary living child of child or descendant of deceased child of child will have a substantially_similar interest as he or she had under trust trust provided for outright distribution to the beneficiaries upon child 1’s death while the proposed modification provides for distribution in further trust for the exclusive benefit of the named beneficiary and outright distribution to the beneficiary or the beneficiary’s estate when the beneficiary dies or reaches the age of no other beneficiary has a right to the share of the named beneficiary while the named beneficiary is alive because the beneficial interests of the beneficiaries are substantially the same both before and after sec_2501 imposes a tax for each calendar_year on the transfer of property by sec_2036 through may apply only in circumstances where a decedent in this case upon the distribution of assets in further trust to receiving trust sec_2511 provides that subject_to certain limitations the gift_tax applies the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this plr-161677-01 the proposed transaction no transfer of property will be deemed to occur as a result of the modification accordingly we conclude that as a result of the proposed distribution in further trust child has not made a gift_for federal gift_tax purposes likewise child will not be considered to have made a transfer for estate_tax purposes and the proposed modification will not cause the assets of receiving trust to be included in the future estate of child for federal estate_tax purposes letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes sincerely yours _________________________ george l masnik chief branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 of
